Citation Nr: 1330778	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  11-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury with pain and tingling in the left foot.

2.  Entitlement to service connection for residuals of a left hip injury.

3.  Entitlement to service connection for residuals of a left knee injury.

4.  Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board concludes that further development is necessary prior to adjudicating the issues on appeal. 

The Veteran contends that he injured his low back, left hip, left knee and left shoulder during military service.  Specifically, the Veteran reported that while working as a medical service technician in service he was carrying a patient on a stretcher going down some steps when he felt pain in his groin and he fell into a wall and doorway on his left side.  He has asserted that he has felt pain in his back left hip, left knee and left shoulder since the incident during service.  The Veteran was not provided with a VA examination for this claim.  VA has a duty to provide a VA examination when the record lacks evidence to decide a claimant's claim and there is evidence of (1) a current disability or recurrent symptoms, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 U.S.C.A. § 3.159(c); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA treatment records show that the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine.  The evidence of record also shows that the Veteran has consistently reported recurrent pain in his left knee, left hip and left shoulder.  Although the service records do not document the alleged injury in service, the Veteran has consistently reported the alleged incident throughout the record.  Furthermore, a May 2011 lay statement from a fellow service member asserts that he witnessed the Veteran stumble near the bottom of the steps and the Veteran slammed into the front door with his back and side while they were transporting a patient to the ambulance.  The record also contains the Veteran's lay statements of continuity of left shoulder, left knee, left hip and back pain since the injury in service.  Furthermore, the claims file contains an opinion from a VA physician in February 2009 that the Veteran's degenerative arthritis is related to military service and an opinion in October 2010 from another VA physician asserting  that the Veteran's low back pain is likely secondary to his injury in the service, given the temporal relationship.  Based on the foregoing, the Board finds that the Veteran should be provided with a VA examination to determine whether the Veteran's current low back disability and symptoms of a disability in the left hip, left knee and left shoulder are related to active military service.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination with an appropriate examiner to evaluate the Veteran's service connection claims for residuals of a low back, left hip, left knee and left shoulder injury.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the back, left hip, left knee and left shoulder and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed back, left hip, left knee and/or left shoulder disorder (to include the diagnosis of degenerative disc disease of the lumbar spine) is related to active military service to include the credible incident of falling into a door.  

The examiner must provide a clear explanation for all conclusions.  He or she should address the Veteran's credible lay statements of continuity of symptomatology since service, the opinions by two VA physicians dated in February 2009 and October 2010 and two articles submitted by the Veteran.  

2. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a low back, left hip, left knee and left shoulder disability, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


